UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

APR 16 2001

Joseph Kinney
Kinney & Associates, Inc.
Chaucer Square,
1691 Rt. 9
Clifton Park, New York 12065
Dear Mr. Kinney:
This is in response to your letter written on behalf of Kinney & Associates, Inc. to former
director of the Office of Special Education Programs (OSEP) Dr. Thomas Hehir, regarding use
of Federal Medicaid funds to pay for required services under Part B of the Individuals with
Disabilities Education Act (Part B) for children with disabilities. Please excuse the delay in
issuing this response.
In your letter, you describe situations that you are aware of as a result of the management
services you provide to local educational agencies (LEAs) in accessing Federal health insurance
funds to pay for required services under Part B. You indicate that "States are successfully
shifting their financial responsibilities to LEAs and using Federal health insurance matching
funds to reduce their published financial commitment to special education programs. At the
LEA level this is increasing the demand for the local resources needed to support the special
education program." You indicate that you believe that State practices regarding Medicaid
payments are violating the IDEA prohibition on State-level supplanting (34 CFR w
responsibility of other agencies precede that of LEAs (34 CFR w
and the prohibition
on reducing the assistance available under other programs (34 CFR w
Essentially you
question whether States distributing to LEAs only a portion of the Medicaid reimbursement they
receive from the Federal government for services provided through the LEAs is a violation of the
IDEA.
We agree that public agencies, which are responsible for ensuring that services are provided at
no cost to parents, need the ability to access all available public sources of support to pay for
required services under these regulations. A number of provisions of the IDEA, including those
mentioned in your letter, are aimed at maintaining funding for special education and related
services. However, we do not see any of the provisions you mentioned as controlling in the
circumstances you describe.
Section 300.153 prohibits using IDEA funds to supplant the level of Federal, State and local
funds expended for special education and related services. This provision would only be

400 MARYLAND AVE, S W WASHINGTON, D.C 20202
Our m i s s i o n is to e n s u r e equal a c c e s s to education a n d to promote e d u c a t i o n a l excellence throughout the N a t i o n

Page 2 - Mr. Joseph Kinney

implicated with regard to those Federal Medicaid reimbursement funds that were spent for
special education and related services. In the situation you describe, the Medicaid funds are not
spent for special education and related services, but are retained at the State for other purposes.
Although w
establishes that the financial responsibility of other agencies precedes that
of LEAs, w
provides that proceeds from public and private insurance, such as
Medicaid reimbursements, will not be treated as program income, that is, are not required to be
spent for IDEA program purposes. Finally, w
stands for the principle that other agencies
may not use the availability of services under IDEA to reduce medical and other assistance to
children with disabilities. That is not our understanding of the practice you write about.
There remains the question whether the practice you describe is consistent with Medicaid
requirements. We note that the General Accounting Office's recent investigation of Medicaid in
schools questioned whether the practice of States retaining Medicaid reimbursements for schoolbased services was consistent with Medicaid requirements. "Medicaid in Schools", April, 2000
GAO/HEHS/0SI-00-69, pp. 31-36. However, you should consult with the Health Care Financing
Administration of the Department of Health and Human Services for assistance with your
questions regarding the Medicaid requirements.
We hope that you find this explanation helpful.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education
Programs

